Citation Nr: 1734201	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  11-17 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a higher disability rating for service-connected chronic greater trochanteric bursitis of the right hip, currently with a noncompensable evaluation prior to April 4, 2016 and a 10 percent evaluation thereafter.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1994 to January 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied a compensable evaluation for service-connected chronic greater trochanteric bursitis of the right hip (right hip bursitis) .  

In December 2015, the Veteran presented testimony at a Travel Board hearing held at her local RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board remanded this issue for further development in February 2016.  It has since been returned to the Board for appellate review.

In an August 2016 rating decision, the Appeals Management Center increased the disability rating for service-connected right hip bursitis from noncompensable to 10 percent, effective April 4, 2016.  As the increase did not constitute a full grant of the benefits sought, the Veteran's claim for an increased disability rating remains in appellate status for both the period before and after April 4, 2016.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993). 


FINDINGS OF FACT

1.  The Veteran's right hip disability has manifested, at worst, in flexion limited to 120 degrees, full extension, full abduction, full adduction, and full internal and external rotation; even with pain and functional loss considered, the Veteran's right hip disability has not resulted in ankylosis, flexion limited to 30 degrees, limitation of abduction with motion lost beyond 10 degrees, flail joint, or impairment of the femur. 

2.  Resolving all reasonable doubt in the Veteran's favor, the right hip disability has manifested in painful motion following extended use over time for the duration of the appeal period.


CONCLUSION OF LAW

The criteria for a 10 percent rating, but no higher, for service-connected right hip bursitis have been met for the duration of the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5251, 5252, 5253 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).  Prior to issuance of the September 2008 rating decision, the RO provided the Veteran with fully time- and content- compliant notice.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 C.F.R. § 3.159 (b)(1).  Neither the Veteran nor her representative has asserted any notice error or specific prejudice as a result.  Hence, the Board finds that VA complied with all relevant notice requirements.  See Shinseki v. Sanders, 556 U.S. 396 (2009).

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate her claims.  The Veteran's VA treatment records are in the claims file.  Neither the Veteran nor her representative asserts that there are additional records they wish VA to obtain.  

The Veteran has also been afforded VA examinations and medical opinions in connection with the claim adjudicated herein.  See 38 C.F.R. § 3.159(c).  Pursuant to the Board's February 2016 remand directives, the Veteran was provided with a VA examination in April 2016 to assess the current severity and manifestations of her right hip bursitis.  The examination report documents the Veteran's lay statements pertaining to her symptoms, the results of objective testing including range of motion testing with use of a goniometer and testing for pain in active motion and on weight bearing.  The examiner further addressed potential additional functional limitation following extended use or during flare-ups, noting that the Veteran did not report flare-ups and finding that pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over a period of time.  The examination report is found to be adequate for adjudicatory purposes, and to substantially comply with the Board's remand directives.  In so finding, the Board acknowledges that the examination report does not make clear that testing for pain was conducted on passive motion.  However, given the minimal limitation of active range of motion shown for the right hip and the Veteran's statements regarding her comparably slight functional limitations, the Board finds that remand for additional examination would not benefit the Veteran and would merely result in additional delay of appellate adjudication of this case.  Remand for such action is therefore found unwarranted and unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  

The record further does not indicate that the Veteran's right hip symptoms have worsened since the April 2016 examination; the examination is found to be sufficiently contemporaneous to allow the Board to assess the current level of the Veteran's service-connected right hip disability.

The Veteran appeared and testified at a hearing held before the undersigned VLJ in December 2015.  A transcript of the hearing is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ conducting a Board hearing fulfill two duties to comply with the above the regulation:  (1) the duty to fully explain the issue(s) and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Veteran was assisted at the hearing by her previous representative, Disabled American Veterans.  Her representative at the time and the VLJ asked questions to ascertain the existence of any outstanding potentially available evidence which could help substantiate the claims.  Neither the Veteran nor her past or current representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or identified any prejudice in the conduct of the Board hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

Further, the Veteran's current representative has been afforded an opportunity to present argument and evidence in support of the Veteran's claims.  In May 2017, VA sent a letter to the Veteran's current representative, The American Legion, giving them the opportunity to submit a written brief or evidence.  The letter indicated that if VA had not heard from them within 30 days, it would be assumed they wished the appeal to continue, and review by the Board would resume.  No response has been received from The American Legion, and more than 30 days have passed since the letter was mailed; therefore, the Board will continue with appellate review.  

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of her claims, and did in fact participate.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.  The Board may therefore proceed with appellate adjudication at this time.

II.  Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to active service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7 (2017).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2017).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  Further, the Federal Circuit Court has held that, while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of the other factors.  See Cartright v. Derwinski, 2 Vet. App. 24, 25; accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").

III. Claim for a Higher Evaluation for Right Hip Disability

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  

Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran's service-connected right hip greater trochanteric bursitis was previously evaluated under Diagnostic Code (DC) 5019, used for evaluating bursitis.  The rating schedule specifies that this diagnostic code is to be rated on limitation of motion of the affected parts, as arthritis, degenerative (DC 5003).  In August 2016, the AOJ changed the diagnostic code under which the Veteran's right hip would be rated, to DC 5253, used to evaluation limitation of rotation, adduction, and abduction.  The Board finds the Veteran's disorder or chronic greater trochanteric bursitis of the right hip is more appropriately evaluated under DC 5019, as bursitis.  As an evaluation under this DC includes consideration of the criteria of 5253, the Veteran will suffer no prejudice from such characterization.   

DC 5251 provides that a 10 percent evaluation is warranted for limitation of extension of the thigh to 5 degrees.  

DC 5252 provides that the following evaluations are warranted for limitation of flexion of the thigh:  10 percent for flexion limited to 45 degrees; 20 percent for flexion limited to 30 degrees; 30 percent for flexion limited to 20 degrees; and 40 percent for flexion limited to 10 degrees.  

DC 5253 provides for a 10 percent evaluation for limitation of rotation of the thigh prohibiting toe-out more than 15 degrees for the affected leg, a 10 percent evaluation for limitation of adduction preventing crossing of the legs; and a 20 percent evaluation for limitation of abduction of the thigh with motion lost beyond 10 degrees.         

Normal ranges of motion of the hip are hip flexion from 0 to 125 degrees, and hip abduction from 0 to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

The Veteran was provided with a VA joints examination in July 2007, at which she reported that her knees and hips gave her the most problems.  She described wearing a strap for support that was given to her for her hips when she was pregnant, but denied using any other device(s).  She reported lateral hip pain bilaterally over her greater trochanteric bursa.  She stated that she was able to walk unaided and had no unsteadiness or history of falls, but would have to stop walking after three miles before pain in her joints or back, usually her back, stopped her from walking farther.  On physical examination, the Veteran's right thigh demonstrated full range of motion on flexion, extension, adduction, abduction, and external and internal rotation, all without complaint of pain on motion.  The examiner noted tenderness over the bilateral greater trochanteric bursa and pain with resistance to abduction over the area, and wrote that subjective symptoms of pain appeared to have the greatest functional impact.

At VA treatment appointments in December 2011 and February 2012, the Veteran referenced right hip pain radiating to her back and going up to her neck, hurting worse with cold weather.  She also reported sometimes developing headaches secondary to the pain.  On her June 2011 substantive appeal, she stated that her right hip causes constant discomfort and daily pain; she requested a fifty percent disability rating.  At an October 2015 VA primary care followup appointment, she continued to report discomfort of the knees, back, right hip, neck, and shoulders.  She was assessed with myalgia to the back, arm, hip, and knees, and was advised to continue with stretching and exercises.

The Veteran presented testimony before the Board in December 2015.  She reported that her right hip was hurting her more, and locks up.  She reported that it caused low back pain, and that she had more flare-ups in the winter months if she does not stretch.  Functionally, the Veteran stated that she was unable to wear heels, could not stand for more than 30 minutes at a time, and could walk approximately three miles before having to stop and rest.  She reported therapy from a chiropractor and massage therapist, with increased pain if she misses such appointments.  She stated that she feels like she had full range of motion of the hip, but referenced the fact that she was not trying to do anything extremely physical.  She further reported that she had not missed any work because of the hip.

The Veteran was provided with an additional VA examination for her right hip in April 2016, at which time she reported continuing right hip pain, resulting in her being unable to run, wear heels, or walk prolonged distances due to pain in the "side" of her right hip.  She reported using essential oils rather than prescribed medication, with some alleviation of her symptoms.  She denied flare-ups and described her functional impairment from the right hip as limiting her ability to walk for a long time.  On physical examination, the Veteran displayed full range of motion in all movements except for right hip flexion, which was limited to 0 to 120 degrees.  Pain was noted on range of motion testing for flexion and external rotation.  The Veteran was able to cross her legs.  The examiner wrote that there was no evidence of tenderness or pain on palpation, no evidence of pain with weight bearing, no objective evidence of crepitus, and no additional limitation of motion following three repetitions of each movement.  Full strength was shown on testing for flexion and abduction, with 4/5 strength on extension of the right thigh.  The examiner opined that pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over time, but allowed that the Veteran was not being observed after prolonged repetitive use.  The examiner concluded that the right hip would have an effect on occupational tasks, in that it would reduce the Veteran's ability for prolonged standing and prolonged walking.

In considering the evidence of record under the applicable laws and regulations, the Board finds that, when resolving all reasonable doubt in the Veteran's favor, an evaluation of 10 percent, but no higher, for service-connected right hip chronic greater trochanteric bursitis (right hip disability) is warranted.  

The weight of the evidence is against an award of a disability rating in excess of 10 percent for the right hip disability.  At worst, range of motion testing demonstrated flexion limited by five degrees (with the Veteran able to flex the thigh to 120 degrees).  While pain was noted during range of motion testing on flexion and external rotation, nothing in the record indicates that such pain resulted in functional impairment comparable to flexion limited to 30 degrees or rotation limited to such an extent that the Veteran could not toe out more than 15 degrees.  The Board has considered the Veteran's reports of pain on extended use, and increased pain and functional limitations on standing and walking in cold weather and when she does not attend chiropractic and massage therapy appointments.  It is acknowledged that the Veteran is competent to describe her symptoms and her experienced limitations from such symptoms, as that requires only her personal experiences and observations, rather than medical training or education.  Even assuming that the Veteran's lay statements exactly describe the extent of her functional limitation, an inability to run, wear heals, and  stand for greater than 30 minutes or walk distances greater than three miles without having to rest are found to be of significantly lesser severity than the impairment that would be expected to result from a disability manifesting in flexion limited to 30 degrees, or abduction limited to no more than 10 degrees

The Board further notes that throughout the pendency of this appeal period, the Veteran is in receipt of a 40 percent disability rating for service-connected fibromyalgia, rated under DC 5025.  A 40 percent evaluation under DC 5025 contemplates fibromyalgia with widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms, that are constant, or nearly so, and refractory to therapy.  The Veteran is thus already compensated for significant musculoskeletal pain, including, to some degree, pain in her hip joints.  The record, however, contains an April 2008 VA addendum medical opinion that the Veteran's fibromyalgia and right hip greater trochanteric bursitis represented distinct disabilities.  Therefore, the Board will resolve all reasonable doubt in the Veteran's favor in finding that the Veteran's described painful motion of the right hip with prolonged use is attributable to the right hip chronic trochanteric bursitis, and therefore warrants at least the minimum rating for limited motion of the hip throughout the relevant appeal period.  See 38 C.F.R. § 4.59; see e.g., Mittleider v. West, 11 Vet. App. 181 (1998).   

The Board has also considered whether a higher disability rating is available under any other applicable diagnostic code.  However, there is no evidence that the Veteran's right hip disability manifested in ankylosis, flail joint of the hip, or impairment of the femur.  The evidence further does not demonstrate that the Veteran has undergone surgery for the right hip, and has not undergone total right hip replacement surgery.  Therefore, Diagnostic Codes 5054, 5250, 5254, and 5255 are inapplicable.

In finding that a disability rating in excess of 10 percent is not warranted for the service-connected right hip disability, consideration has been given as to the appropriateness of staged ratings; however, at no time during the relevant appeal period does the evidence support such an award.  See Hart, 21 Vet. App. at 505.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the competent, probative evidence is against the award of a higher evaluation, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).   


ORDER

A 10 percent disability rating, but no higher, is awarded for service-connected chronic greater trochanteric bursitis of the right hip throughout the relevant appeal period.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


